EMERSON. J.,
delivered the opinion of the court:
"When this case was called for argument, the counsel for the people moved that the case be heard on the indictment, plea, verdict and judgment only, and that the papers purporting to be a bill of exceptions and statement on appeal be stricken from the files. The motion was granted, for the reason that they were not certified or in any manner authenticated, as required by the statute regulating the mode of appeals in criminal cases.
In this state of the case, the only matter pressed upon the attention of the court arises out of the repeal of the statute creating the offense, previous to the indictment and trial, the defendant claiming there is no sufficient saving clause in the' repealing act.
The indictment was found on the 6th day of May, 1876, charging an offense as committed on- the 18th day of January previous. The law in force on the 18th of January, 1876, was *330repealed in express terms by the repealing section of what is known as the “ Penal Code,” which went into effect on the 4th March, 1876, at twelve o’clock, noon.
Sec. 5 of that act, (O. L. § 1835,) provides that: “ No act or omission commenced after twelve o’clock, noon, of the day on which this code takes effect as a law, is criminal or punishable except as prescribed or authorized by this code, or by some of the statutes then in force, or by some ordinance, county, city or precinct regulations, passed or adopted under such statutes and in force when this code takes effect; and any act or omission commenced prior to that time may be inquired of, prosecuted and punished in the same manner as if this code had not taken effect.”
The counsel for the appellant claims, in effect, that a general jubilee was proclaimed by the passage of the “ Penal Code,” for all criminals in this Territory, unless the prosecution against them was commenced before that act went into effect.
Sec. 4 of the act (O. L. § 1834) declares that: “ The rule of the common law that penal statutes are to be strictly construed has no. application to this code; all its provisions are to be construed according to the fair import of their terms, with a view to effect its object and to promote justice.”
Without the aid of this section we could not give the construction to the act which is asked for by the defendant; and, certainly, with that as the guide which the legislature themselves have furnished us to construe it, we are at a loss to see how it would “ promote justice” to judicially construe it into a general jail delivery and free pardon for all offenses committed before the passage of the act. The plain and evident intent of the legislature was to steer clear of any difficulty arising from the enactment of ex post facto laws, and to retain in force the former Crimes and Punishment Act, so far as it related to offenses committed prior to the time the “ Penal Code ” went into effect. In my opinion the language employed accomplishes this purpose.
The judgment of the court below is affirmed.
SchaeffeR, C. J., and BoeeMAN, J., concurred.